Title: Editorial Note
From: 
To: 

 Editorial Note The Society of the Cincinnati was instituted at Fishkill-on-Hudson on 13 May 1783 when a group of army officers adopted an Institution (or constitution) based on a draft drawn up by Henry Knox the month before. On 19 June 1783 the founders of the society elected GW its president. Although GW signed the Institution, he appears to have done nothing about the society until 23 Sept. 1783 when he wrote Knox to ask him to point out “in precise terms, what is expected from the President of the Cincinati previous to the general meeting in May next—As I never was present at any of your Meetings, & have never seen the proceedings of the last, I may, for want of information of the part I am to act, neglect some essential duty” (NNGL: Knox Papers). The Institution of 13 May provided that officers of the American army who had served honorably in the Revolution for at least three years (and at their death “their eldest male branches”) could become members of the Society of the Cincinnati in the state where they lived, “provided that they subscribe one month’s pay” to be used for the support of needy officers and their families. The societies in each state were to meet each year on 4 July, and a general meeting would be held periodically to elect officers and to consider matters of general concern. The stated purposes of the Society of the Cincinnati were (1)“to preserve inviolate those exalted rights and liberties of human nature, for which they have fought and bled”; (2) “to promote and cherish, between the respective states, that union of national honor so essentially necessary to their happiness, and to the future dignity of the American empire”; and (3) “to render permanent the cordial affection subsisting among the officers” (DSoC). In October 1783 GW sent copies of the Institution of the Society of the Cincinnati to some of the senior French officers who had served in America and received enthusiastic responses about forming a French society, which the king also promptly approved (see GW to Jefferson, 8 April 1784, n.3). By the time GW arrived in Philadelphia for the first general meeting of the Society of the Cincinnati in May 1784, he had become convinced of the need for drastic action. See particularly note 16 in Winthrop Sargent’s Journal. When the meeting convened, GW, as president of the society, sought first, in effect, to abolish the Society of the Cincinnati entirely. Failing that, he persuaded the members to alter the society’s Institution radically, most notably in doing away with the provision for hereditary membership. In his Observations on the Institution of the Society of the Cincinnati, printed here as doc. I, GW sets down the alterations in the Institution which he insists upon in the meeting. Doc. II, Winthrop Sargent’s Journal, provides the best
    
    surviving account of the proceedings of the meeting and of the role that GW played. Printed here as appendixes to Sargent’s journal are letters directed to GW as presiding officer dated and received during the meeting itself and letters that went out during the meeting under GW’s name as president of the society.